            Case 14-50971-CSS       Doc 474   Filed 05/06/20    Page 1 of 6

                                                                  REDACTED

                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

ASHINC Corporation, et al.,                        Case No. 12-11564 (KBO)
                                                   (Jointly Administered)
                    Debtors.


CATHERINE E. YOUNGMAN, LITIGATION                  Adv. Proc. No. 13-50530
TRUSTEE FOR ASHINC CORPORATION, ET.
AL., AS SUCCESSOR TO THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS OF
ASHINC CORPORATION, AND ITS AFFILIATED
DEBTORS

                    Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

                     Intervenors,

                    v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

                    Defendants.

CATHERINE E. YOUNGMAN, LITIGATION       Adv. Pro. No. 14-50971 (KBO)
TRUSTEE FOR ASHINC CORPORATION, ET AL.,
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-
administrative agent, and SPECTRUM
         Case 14-50971-CSS     Doc 474    Filed 05/06/20   Page 2 of 6




COMMERCIAL FINANCE LLC, as co-
administrative agent,

                      Plaintiff,

v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., RONALD BURKLE,
JOS OPDEWEEGH, DEREX WALKER, JEFF
PELLETIER, IRA TOCHNER, and JOSEPH
TOMCZAK,

                      Defendants.




       DECLARATION OF JEFF PELLETIER IN SUPPORT OF MOTION FOR
                     SUMMARY JUDGMENT

                                         YOUNG CONAWAY
                                         STARGATT & TAYLOR, LLP
                                         Michael R. Nestor (No. 3526)
                                         Edmon L. Morton (No. 3856)
                                         Michael S. Neiburg (No. 5275)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, DE 19801
                                         Telephone: (302) 571-6600
                                         mnestor@ycst.com

                                         - and-

                                         GIBSON, DUNN & CRUTCHER LLP
                                         Maurice M. Suh (Pro Hac Vice)
                                         Robert A. Klyman (Pro Hac Vice)
                                         Kahn Scolnick (Pro Hac Vice)
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         Telephone: (213) 229-7000
                                         msuh@gibsondunn.com

                                         Attorneys for Defendants Yucaipa American
                                         Alliance Fund I, L.P., Yucaipa American


                                     2
Case 14-50971-CSS   Doc 474    Filed 05/06/20    Page 3 of 6




                              Alliance (Parallel) Fund I, L.P., Ronald
                              Burkle, Jos Opdeweegh, Derex Walker, Jeff
                              Pelletier, and Ira Tochner




                          3
               Case 14-50971-CSS          Doc 474    Filed 05/06/20      Page 4 of 6




                                DECLARATION OF JEFF PELLETIER

I, Jeff Pelletier, hereby declare as follows:

       1.      I submit this declaration in support of the motions for summary judgment filed by

Yucaipa American Alliance Fund I, LP, Yucaipa American Alliance (Parallel) Fund I, LP

(collectively, the “Yucaipa Defendants”), Ron Burkle, Jos Opdeweegh, Derex Walker, Ira

Tochner, and myself. I have personal knowledge of the facts set forth in this declaration and if

called to testify, I could and would competently testify to them.

       2.      I am an operating partner and principal at Yucaipa, where I assist with labor

matters and labor relations for Yucaipa’s various portfolio companies. Assisting with labor

relations issues is an important part of the Yucaipa investment model.

       3.      I served on the board of directors of Allied Systems Holdings, Inc. (“Allied”)

from October 29, 2009 to December 2013.

       4.      Before I joined the Allied board in October 2009, my involvement with Allied

was limited to advising and assisting Allied’s management on labor relations issues—i.e.,

Allied’s relationship with the Teamsters, which is the labor union that represented Allied’s

employees/drivers. For example, I was involved in negotiating the wage concessions with the

Teamsters in 2007 that helped Allied’s exit from its prior bankruptcy. But I was not involved in

negotiating, drafting, or approving Allied’s First Lien Credit Agreement (“FLCA”) or Second

Lien Credit Agreement (“SCLA”), or any amendments to those agreements. Nor was I involved

in the Yucaipa Defendants’ acquisition of Allied’s first lien debt from ComVest Investment

Partners III, L.P. (“ComVest”) in August 2009.

       5.      I am aware that a “Fourth Amendment” to the FLCA was executed in August

2009, a couple of months before I joined the Allied board. I also understand that in August




                                                 4
               Case 14-50971-CSS          Doc 474      Filed 05/06/20      Page 5 of 6




2009, pursuant to the Fourth Amendment, the Yucaipa Defendants acquired Allied’s first lien

debt from ComVest. When I joined Allied’s board in October 2009, I understood and believed

that the Fourth Amendment was legally valid and that it allowed the Yucaipa Defendants to

acquire Allied’s debt from ComVest. I also know that in March 2013 a New York court deemed

the Fourth Amendment to be invalid for reasons I do not fully understand.

        6.      Between late 2011 and mid-2012, I understand that the Yucaipa Defendants were

negotiating with Jack Cooper Transport (“JCT”) regarding JCT’s potential acquisition of the

Yucaipa Defendants’ Allied debt holdings. I did not participate in those negotiations.

        7.      I understand that at paragraph 139 of the “Lender Complaint,” the Trustee alleges

that with respect to Allied, I was “not pursuing in good faith the legitimate profit-seeking

activities of Yucaipa or [Allied],” but rather was trying to benefit myself “individually at the

expense of [Allied] and [its] stakeholders” I also understand that at paragraphs 182 and 184 of

the “Estate Complaint,” the Trustee alleges that I “failed to ensure that Allied, and not Yucaipa,

would negotiate the terms of” any amendments to the FLCA and failed “to ensure that any

transactions involving [Allied] and Yucaipa . . . were in [Allied’s] interests, not only Yucaipa’s

interests.” None of these allegations are true. I never acted to advance my own personal

financial interests with respect to Allied or any of the allegations that are at issue in this case.

Moreover, as mentioned above, I was not a member of the Allied board when it approved the

Fourth Amendment to the FLCA, and I was not involved in Yucaipa’s first lien debt purchase or

in its negotiations with JCT.




                                                   5
Case 14-50971-CSS   Doc 474   Filed 05/06/20   Page 6 of 6
